Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 5/7/2021.
•	 Claims 1-6 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-6 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
analyzing temperature rise of the motor, selecting an area for modeling by a finite element method and an area for modeling by a thermal circuit method, and connecting two regions with at least one equivalent convection boundary and at least one equivalent 
determining a weak solution form of a differential equation of heat conduction containing at least one equivalent convection boundary and at least one equivalent temperature boundary;
combining element matrices of a fluid element, the first and second boundary elements, and the one dimensional finite element to a global stiffness matrix, a global mass matrix, and a global loading matrix, solving a global equation set.

 	One of the relevant prior art of record - Hsu et al. ("A Rational Formulation of Thermal Circuit Models by Finite Element Method and Model Reduction Techniques for Electro-Thermal Simulation ", IEEE, 1994, pages 67-72) presents a rational approach to construct thermal circuit networks equivalent to a discretization of the beat equation by the Finite Element Method (FEM). After the derivation of FEM-based thermal circuit networks, model reduction techniques are further applied to derive reduced thermal circuit networks for the efficient electro-thermal simulation of power electronic circuits and devices in the circuit simulators.. 
Another relevant prior art of record -Chin et al. ("Transient Thermal Analysis using both Lumped-Circuit Approach and Finite Element Method of a Permanent Magnet Traction Motor", IEEE, 2004, pages 1027-1036) presents the transient thermal analysis of a permanent magnet (PM) synchronous traction motor. The motor has magnets inset into the surface of the rotor to 
Yet, another relevant prior art of record - Pentenrieder ("Finite Element Solutions of Heat Conduction Problems in Complicated 3D Geometries Using the Multigrid Method ", PhD dissertation,  Technische Universitat Munchen, 2005, pages 7-89) uses the multigrid finite-element method for  solving partial differential equations involving different fields of study as biology, chemistry, physics and engineering.
	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-6 are allowed.




Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127